NEIGHBORS, Justice,
specially concurring:
I agree with the court’s opinion that the respondent judge had no basis upon which to issue a writ of restitution because no determination had been made as to the legal relationship between the parties and which of them was entitled to possession of the premises. I write separately only to express my view that it would be a serious misreading of the opinion to conclude that the court has made any decision concerning the applicability of the bond provision, section 13-40-114, 6 C.R.S. (1973), to the *847unique facts of this case. The issue decided by the court in this case is a narrow one. I do not understand the opinion as addressing the questions of whether Westmor is entitled to request that the trial court order the Lindsays to post a bond under the statute; and, if the court exercises its discretion in favor of ordering such an undertaking, what remedies, if any, are available to Westmor under the forcible entry and detainer statute, section 13-40-101 to -123, 6 C.R.S. (1973), if the Lindsays fail to comply with the court’s order.